                                      Case 20-11822                 Doc 1       Filed 07/19/20            Page 1 of 16



Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Permian Holdco 1, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  2701 W. Interstate 20
                                  Odessa, TX 79766
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Ector                                                             Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.permianlide.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




     3.   266166
                                        Case 20-11822                Doc 1         Filed 07/19/20              Page 2 of 16
Debtor    Permian Holdco 1, Inc.                                                                        Case number (if known)
          Name


7.   Describe debtor's business        A. Check one:
                                              Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                              Railroad (as defined in 11 U.S.C. § 101(44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                              Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                              None of the above

                                       B. Check all that apply
                                              Tax-exempt entity (as described in 26 U.S.C. §501)
                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                              Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                               3324

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                              Chapter 7
     debtor filing?
                                              Chapter 9

     A debtor who is a “small                 Chapter 11. Check all that apply:
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as
                                                                  noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11
                                                                  exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is
     a “small business debtor”)                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     must check the second                                        debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     sub-box.                                                     proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                              Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8
     years?                            Yes.
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Schedule 1                                                  Relationship
                                                  District                                 When                              Case number, if known



 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
     2.   266166
                                    Case 20-11822                Doc 1        Filed 07/19/20            Page 3 of 16
Debtor   Permian Holdco 1, Inc.                                                                  Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                               example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                             Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone


         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                 25,001-50,000
    creditors
                                    50-99                                           5001-10,000                                 50,001-100,000
                                    100-199                                         10,001-25,000                               More than 100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
    2.   266166
                                     Case 20-11822                Doc 1        Filed 07/19/20             Page 4 of 16
Debtor   Permian Holdco 1, Inc.                                                                    Case number (if known)
         Name




         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       07/19/2020
                                                  MM / DD / YYYY


                             X    /s/ Chris Maier                                                          Chris Maier
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ M. Blake Cleary                                                       Date    07/19/2020
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 M. Blake Cleary
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 1000 North King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-571-6600                  Email address      mbcleary@ycst.com

                                 3614 (DE)
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    2.   266166
                           Case 20-11822        Doc 1     Filed 07/19/20     Page 5 of 16




                                                   SCHEDULE 1

                  Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

                 On the date hereof, each of the affiliated entities listed below, including the Debtor in this
         chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
         States Code in the United States Bankruptcy Court for the District of Delaware.

                            Company                                               Tax ID#
         Permian Holdco 1, Inc.                              XX-XXXXXXX
         Permian Holdco 2, Inc.                              XX-XXXXXXX
         Permian Holdco 3, Inc.                              XX-XXXXXXX
         Permian Tank & Manufacturing, Inc.                  XX-XXXXXXX




3.   266166
                  Case 20-11822      Doc 1     Filed 07/19/20       Page 6 of 16




                            PERMIAN HOLDCO 1, INC.
                            PERMIAN HOLDCO 2, INC.
                            PERMIAN HOLDCO 3, INC.
                                     AND
                     PERMIAN TANK AND MANUFACTURING, INC.
                            OFFICER’S CERTIFICATE

                                          July 19, 2020

        I, Chris Maier, hereby certify that I am a duly appointed, qualified and acting officer of
Permian Holdco 1, Inc., a Delaware corporation, Permian Holdco 2, Inc., Permian Holdco 3, Inc.,
and Permian Tank and Manufacturing, Inc. (each a “Company” and collectively, the “Companies”)
and that, in such capacity, I am authorized to execute and deliver this certificate. I do hereby
further certify as follows:

        The resolutions attached hereto as Exhibit A were duly adopted at a meeting (duly
convened where a quorum of directors was present) of the Board of Directors of the Companies
held on July 19, 2020, and such resolutions have not been amended or revoked, and are now in
full force and effect.

         IN WITNESS WHEREOF, I have duly executed this certificate as of the first date written
above.



                                             Chris Maier, Officer
                  Case 20-11822        Doc 1     Filed 07/19/20      Page 7 of 16




                                              Exhibit A

      WHEREAS, the Board of Directors (the “Board”) of each of Permian Holdco 1, Inc.
(“Holdco 1”), Permian Holdco 2, Inc. (“Holdco 2”), Permian Holdco 3, Inc. (“Holdco 3”), and
Permian Tank and Manufacturing, Inc. (“Permian Tank” and together with Holdco 1, Holdco 2,
and Holdco 3, each a “Company” and collectively, the “Companies”) reviewed the performance
and results of the Companies, the market in which the Companies operate, their current and future
liquidity needs, their business prospects, and their current and long-term liabilities;

      WHEREAS, the Board has reviewed the materials presented by its legal and other advisors
and have engaged in numerous and extensive discussions (including, without limitation, with its
management and such advisors) regarding, and has had the opportunity to fully consider, the
Companies’ financial condition, including its liabilities and liquidity position, the strategic
alternatives available to it, and the impact of the foregoing on the Companies’ businesses and
operations; and

      WHEREAS, the Board, in consultation with the Companies’ legal and other advisors, and
in consideration of all the applicable facts and circumstances recommended to the Board, and the
Board has determined that it is desirable and in the best interests of the Companies, their creditors,
and other parties in interest that the Companies file or cause to be filed a voluntary petition seeking
relief under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”).

Chapter 11 Case

      NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is
desirable and in the best interests of the Companies, their creditors, and other parties in interest,
that each of the Companies shall be and hereby is authorized to file or cause to be filed a voluntary
petition for relief under the provisions of chapter 11 of title 11 of the Bankruptcy Code in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) or other
court of competent jurisdiction.

      RESOLVED FURTHER, that any one or more officers of each Company, including the
Chief Restructuring Officer (each an “Authorized Person” and collectively, the “Authorized
Persons”) are authorized, empowered, and directed, in the name and on behalf of such Company,
to execute and verify all petitions under chapter 11 of the Bankruptcy Code and to cause the same
to be filed in the Bankruptcy Court and to commence any ancillary or related proceedings as may
be necessary or appropriate to effectuate the restructuring of such Company and to execute, verify,
and cause to be filed all documents in furtherance thereof, at such time as such Authorized Person
executing the same shall determine.

       RESOLVED FURTHER, that each Authorized Person is authorized, empowered, and
directed, in the name and on behalf of each Company, to negotiate, enter into, execute, deliver,
certify, file, record, and perform, or cause to be negotiated, entered into, executed, delivered,
certified, filed, recorded, and performed, any and all petitions, schedules, lists, motions,
certifications, agreements, instruments, affidavits, acknowledgments, applications, including,
without limitation, applications for approvals or rulings of governmental or regulatory authorities,
                  Case 20-11822       Doc 1    Filed 07/19/20     Page 8 of 16




pleadings, or other documents and to take, or cause to be taken, such other actions, as in the
judgment of such Authorized Person shall be or become necessary, advisable, proper, or desirable
in connection with such Company’s chapter 11 case, such Authorized Person’s performance of
any such act and his or her execution and delivery of any such document, agreement, or instrument
to be conclusive evidence of the Authorized Person’s approval thereof.

Retention of Advisors

      RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized, empowered, and directed, in the name of and on behalf of the Companies, to
employ the law firm of Young Conaway Stargatt & Taylor, LLP (“Young Conaway”) as
general bankruptcy counsel to represent and advise the Companies in carrying out their duties
under the Bankruptcy Code, and to take any and all actions to advance their rights and
obligations, including filing any pleadings in connection with the chapter 11 cases; and in
connection therewith, the Authorized Persons are hereby authorized, empowered, and directed
to execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon filing of the chapter 11 cases, and cause to be executed and filed an appropriate
application with the bankruptcy court for authority to retain the services of Young Conaway.

      RESOLVED FURTHER, that that the Authorized Persons be, and each of them hereby
is, authorized, empowered, and directed, in the name of and on behalf of the Company, to
employ the firm of Seaport Gordian Energy LLC (“Seaport”) as investment banker to
represent and assist the Company in carrying out its duties under the Bankruptcy Code, and
to take any and all actions to advance its rights and obligations in connection with the chapter
11 cases; and in connection therewith, the Authorized Persons are hereby authorized,
empowered, and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and immediately upon the filing of the chapter 11 cases, and cause to be
executed and filed an appropriate application with the bankruptcy court for authority to retain
the services of Seaport.

      RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized, empowered, and directed, in the name of and on behalf of the Company, to employ
the firm of Epiq Corporate Restructuring LLC (“Epiq”) as notice, claims, and balloting agent
to assist the Company in carrying out its duties under the Bankruptcy Code; and in connection
therewith, the Authorized Persons are hereby authorized, empowered, and directed to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
filing of the chapter 11 cases, and cause to be executed and filed an appropriate application
with the bankruptcy court for authority to retain the services of Epiq.

      RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized, empowered, and directed, in the name of and on behalf of each Company, to employ
any other professionals, including attorneys, accountants, financial advisors, investment bankers,
and tax advisors, necessary to assist such Company in carrying out its duties under the Bankruptcy
Code; and in connection therewith, the Authorized Persons are hereby authorized, empowered,
and directed to execute appropriate retention agreements, pay appropriate retainers prior to or
immediately upon the filing of the chapter 11 cases, and cause to be executed and filed appropriate
                  Case 20-11822       Doc 1     Filed 07/19/20     Page 9 of 16




applications with the bankruptcy court for authority to retain the services of any other
professionals, as necessary.

Other Authorizations and Ratification

        RESOLVED FURTHER, that, the Authorized Persons, and any employees or agents
(including counsel) designated by or directed by any such officers be, and each of them hereby is,
authorized, empowered and directed, in the name of and on behalf of each Company, to take any
and all other actions as they may deem necessary or advisable to, in such Company’s capacity as
stockholder, shareholder, trustee, equity holder, managing member, sole member, general partner,
limited partner or member of any of its subsidiaries and/or other entities that are debtors in the
chapter 11 cases, to cause such subsidiaries and/or other entities to execute, to deliver and to
perform any of the actions contemplated with respect to the chapter 11 cases and these resolutions
(the “Resolutions”) or the transactions contemplated hereby.

     RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized, empowered, and directed, in the name and on behalf of each Company, to cause
such Company to enter into, execute, deliver, certify, file, and/or record and perform such
agreements, instruments, motions, affidavits, applications for approvals or ruling of
governmental or regulatory authorities, certificates or other documents, and to take such other
action, as in the judgment of such officer shall be or become necessary, proper, or desirable to
prosecute to a successful completion the chapter 11 cases, including implementing the
Resolutions and the transactions contemplated by the Resolutions.

      RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized, empowered, and directed, in the name and on behalf of each Company, to amend,
supplement, or otherwise modify from time to time the terms of any documents, certificates,
instruments, agreements, or other writings referred to in the Resolutions.

      RESOLVED FURTHER, that the omission from these Resolutions of any agreement,
document, or other arrangement contemplated by any of the agreements, documents, or
instruments described in the foregoing Resolutions or any action to be taken in accordance with
any requirement of any of the agreements, documents, or instruments described in the Resolutions
shall in no manner derogate from the authority of the Authorized Persons to take all actions
necessary, desirable, advisable, or appropriate to consummate, effectuate, carry out, or further the
transactions contemplated by, and the intent and purposes of, the Resolutions.

      RESOLVED FURTHER, that all lawful acts, actions, and transactions relating to the
matters contemplated by the foregoing Resolutions done by any Authorized Person or any
director, employee, legal counsel, or other representative of or advisor to the Companies, in the
name and on behalf of the Companies, which acts would have been approved by the
Resolutions except that such acts were taken before the Resolutions were certified, are hereby
in all respects approved and ratified.

      RESOLVED FURTHER, that in connection with the transactions contemplated by the
Resolutions, each Authorized Person of each Company be, and each of them individually hereby
is, authorized in the name and on behalf of such Company, to certify any more formal or detailed
                 Case 20-11822      Doc 1     Filed 07/19/20    Page 10 of 16




resolutions as such Authorized Person may deem necessary, appropriate, or desirable to effectuate
the intent of the Resolutions; and that thereupon such resolutions shall be deemed adopted as and
for the resolutions of the board of directors as if set forth at length herein.



26777723.2
                               Case 20-11822          Doc 1       Filed 07/19/20         Page 11 of 16




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11

         PERMIAN HOLDCO 1, INC., et al.,1                                Case No. 20-_____ (___)

                                              Debtors.                   (Joint Administration Requested)


                           COMBINED CORPORATE OWNERSHIP STATEMENT
                              AND LIST OF EQUITY INTEREST HOLDERS
                       PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), and 7007.1

                  Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

         Procedure, the above-captioned debtors and debtors in possession, hereby state as follows:

                  1.         The following is a list of all holders of equity security interests in Permian Holdco

                  1, Inc.:

                             Equity Holder                 Nature of Interest Held                 Unit Holdings and
                                                                                                      % Ownership
                  Goldman, Sachs & Co.                  Series A Preferred                    2,676,914 (35.7%)
                                                        Common Stock                          2,676,914 (30.2%)
                  New Mountain Finance                  Series B Preferred                    1,366,452 (100%)
                  Holdings, L.L.C.                      Common Stock                          1,366,452 (15.4%)
                  Solace Permian Holdings,              Series A Preferred                    3,483,254 (46.4%)
                  LLC                                   Common Stock                          3,483,254 (39.3%)
                  HMS Equity Holding, LLC               Series A Preferred                    386,255 (5.15%)
                                                        Common Stock                          386,255 (4.35%)
                  Main Street Capital                   Series A Preferred                    154,558 (2.06%)
                  Corporation                           Common Stock                          154,558 (1.74%)
                  NYLIAC General Credit                 Series A Preferred                    39,271 (0.52%)
                  Value Partners SMA 1861               Common Stock                          39,271 (0.44%)
                  Bell Atlantic Master Trust            Series A Preferred                    39,271 (0.52%)
                                                        Common Stock                          39,271 (0.44%)
                  Credit Value Master Fund              Series A Preferred                    35,344 (0.47%)
                  IV-A1, LP                             Common Stock                          35,344 (0.40%)
                  Credit Value Master Fund III,         Series A Preferred                    210,491 (2.80%)
                  LP                                    Common Stock                          210,491 (2.37%)


         1
           The Debtors in these chapter 11 cases, along with the last four digits of their respective federal tax identification
         numbers, are: Permian Holdco 1, Inc. (7551); Permian Holdco 2, Inc. (8848); Permian Holdco 3, Inc. (0700); and
         Permian Tank & Manufacturing, Inc. (8889). The Debtors’ headquarters is located at 2701 W. Interstate 20,
         Odessa, TX 79766.




3.   266166
                        Case 20-11822         Doc 1   Filed 07/19/20   Page 12 of 16



              Credit Value Master Fund        Series A Preferred          3,927 (0.05%)
              IV-B, LP                        Common Stock                3,927 (0.04%)
              Credit Value Partners           Series A Preferred          28,050 (0.37%)
              Distressed Duration Master      Common Stock                28,050 (0.32%)
              Fund, LP
              Great American Insurance Co.    Series A Preferred          112,202 (1.50%)
                                              Common Stock                112,202 (1.26%)
              Great American Life             Series A Preferred          28,050 (0.37%)
              Insurance Co.                   Common Stock                28,050 (0.32%)
              National Interstate Insurance   Series A Preferred          56,101 (0.75%)
              Co.                             Common Stock                56,101 (0.63%)
              Republic Indemnity Company      Series A Preferred          28,050 (0.37%)
              of America                      Common Stock                28,050 (0.32%)
              United Teacher Associates       Series A Preferred          84,151 (1.12%)
                                              Common Stock                84,151 (0.95%)
              Continental General Insurance   Series A Preferred          28,050 (0.37%)
              Company                         Common Stock                28,050 (0.32%)
              SHP Capital Solutions Fund      Series A Preferred          110,407 (1.47%)
              L.P.                            Common Stock                110,407 (1.24%)

              2.     Permian Holdco 2, Inc. is 100% owned by Permian Holdco 1, Inc.

              3.     Permian Holdco 3, Inc. is 100% owned by Permian Holdco 2, Inc.

              4.     Permian Tank & Manufacturing, Inc. is 100% owned by Permian Holdco 3, Inc.




4.   266166
                                         Case 20-11822                Doc 1        Filed 07/19/20             Page 13 of 16


      Fill in this information to Identify the case:

      Debtor Name: Permian Holdco 1, Inc., et al.
                                                                                                                                              Check if this is an
      United States Bankruptcy Court for the:          District of Delaware                                                                   amended filing
      Case Number (If known):       20-xxxx




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
  which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
  holders of the 30 largest unsecured claims.


   Name of creditor and complete mailing       Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                 and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                              professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                              services, and         or disputed     setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if        Deduction for      Unsecured claim
                                                                                                                    partially secured      value of
                                                                                                                                           collateral or
                                                                                                                                           setoff

  1       PROSPERITY BANK                      CONTACT: JEFFREY FREELS, PAYCHECK                    CONTINGENT                                                    $4,698,500.00
          620 N GRANT AVE                      VP                       PROTECTION
          ODESSA, TX 79761                     PHONE: 432-552-1333      PROGRAM LOAN
                                               FAX: 432-332-8196
                                               JEFFREY.FREELS@PROSPERIT
                                               YBANKUSA.COM
  2       WILLBANKS METALS, INC.               PHONE: 817- 625-6161           TRADE PAYABLE                                                                       $1,222,826.39
          1155 N.E. 28TH ST.                   FAX: 817-625-8487
          FORT WORTH, TX 76106                 KYLE.MCKILLIP@WILLBANKS
                                               METALS.COM
  3       VINSON & ELKINS LLP                  CONTACT: MATTHEW R.            TRADE PAYABLE         CONTINGENT                                                      $776,148.89
          2001 ROSS AVENUE                     STAMMEL, PARTNER
          DALLAS, TX 75201                     PHONE: 214-220-7700
                                               FAX: 214-220-7716
                                               MSTAMMEL@VELAW.COM
  4       JB HUNT TRANSPORTATION, INC.         PHONE: 972-346-3290            TRADE PAYABLE                                                                         $737,818.50
          615 J.B. HUNT CORPORATE DRIVE        BRYAN.ROHDE@JBHUNT.CO
          LOWELL, AR 72745-9142                M
  5       SHERWIN WILLIAMS                     PHONE: 972-669-2300  TRADE PAYABLE                                                                                   $606,970.94
          25 WHITNEY DRIVE SUITE 106           FAX: 216 566-2947
          MILFORD, OH 45150                    AMANDA.L.WALDO@SHERW
                                               IN.COM
  6       MRC GLOBAL (US) INC.                 PHONE: 304-348-4927            TRADE PAYABLE                                                                         $311,697.43
          835 HILLCREST DRIVE                  INFO@MRCGLOBAL.COM
          CHARLESTON, WV 25311
  7       WIFCO                                PHONE: 800-258-1392            TRADE PAYABLE                                                                         $277,397.05
          DEPARTMENT 1047                      JOSH@WIFCOSP.COM
          P.O. BOX 3500
          CLAREMORE, OK 74018




Official Form 204        Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                          Page 1
                                      Case 20-11822              Doc 1    Filed 07/19/20             Page 14 of 16
  Debtor: Permian Holdco 1, Inc.                                                             Case Number (if known): 20-xxx1
   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if        Deduction for      Unsecured claim
                                                                                                           partially secured      value of
                                                                                                                                  collateral or
                                                                                                                                  setoff

  8     AIRGAS USA, LLC                    CONTACT: RIKKI DIXON     TRADE PAYABLE                                                                          $257,733.55
        110 WEST 7TH STREET, SUITE 1300    FAX: 610-687-6932
        TULSA, OK 74119                    KRIS.VILLALOBOZ@AIRGAS.C
                                           OM
  9     CARRINGTON COLEMAN SLOMAN          PHONE: 214-855-3000       TRADE PAYABLE                                                                         $210,381.58
        901 MAIN STREET                    FAX: 214-855-1333
        SUITE 5500                         MSUTHERLAND@CCSB.COM
        DALLAS, TX 75202
  10    PROSPERITY BANK                    CONTACT: JEFFREY FREELS, TRADE PAYABLE                                                                          $161,660.53
        620 N GRANT AVE                    VP
        ODESSA, TX 79761                   PHONE: 432-552-1333
                                           FAX: 432-332-8196
                                           JEFFREY.FREELS@PROSPERIT
                                           YBANKUSA.COM
  11    BAKER TILLY VIRCHOW KRAUSE, LLP    PHONE: 312-729-8000      TRADE PAYABLE                                                                          $161,511.84
        205 NORTH MICHIGAN AVENUE          KEVIN.SIMMS@BAKERTILLY.C
        CHICAGO, IL 60601-5927             OM
  12    COMPOSITES ONE, LLC                PHONE: 817-595-4991   TRADE PAYABLE                                                                             $156,769.53
        4526 PAYSPHERE CIRCLE              FAX: 800-822-9696
        CHICAGO, IL 60674                  TOM.ALWICKER@COMPOSIT
                                           ESONE.COM
  13    INDUSTRIAL PIPING SPECIALISTS      PHONE: 307-995-4000       TRADE PAYABLE                                                                         $153,088.25
        606 N. 145TH E. AVE                FAX: 877-436-9095
        TULSA, OK 74158-1270               MSTAFFORD@IPIPES.COM
  14    PRO INSPECTION, INC.               PHONE: 432-362-2247     TRADE PAYABLE                                                                           $124,493.00
        6975 EAST COMMERCE STREET          FAX: 432-362-2247
        ODESSA, TX 79762                   NCARTHEL@CTSINSPECTION.
                                           COM
  15    RATNER STEEL                       PHONE: 651-631-8515       TRADE PAYABLE                                                                           $83,175.43
        2500 WEST COUNTY ROAD B            FAX: 651-631-8512
        ROSEVILLE, MN 55113                INFO@RATNERSTEEL.COM
  16    DELAWARE SECRETARY OF STATE        FAX: 302-739-3811         TAXES                                                                                   $80,603.00
        JOHN G. TOWNSEND BLDG.             DOSDOC_UCC@DELAWARE.
        401 FEDERAL STREET                 GOV
        SUITE 4
        DOVER, DE 19901
  17    GLENS WELDING                      FAX: 254-742-1606         TRADE PAYABLE                                                                           $74,244.61
        415 S 1ST                          MALOVETS5@GMAIL.COM
        TEMPLE, TX 76504
  18    BLACK STAR ENERGY SERVICES         PHONE: 432-271-9618    TRADE PAYABLE                                                                              $73,241.84
        12401 WCR 100                      FAX: 432-561-5502
        ODESSA, TX 79765                   JPOE@BLACKSTARENERGYSE
                                           RVICES.COM
  19    TAYLOR LEASING AND RENTAL          CONTACT: STEPHEN ARNETT   TRADE PAYABLE                                                                           $72,252.26
        3690 NORTH CHURCH AVE              SARNETT@TAYLORBIGRED.C
        LOUISVILLE, MS 39339               OM
  20    TRINITY HEADS, INC.                PHONE: 800-392-3594       TRADE PAYABLE                                                                           $67,704.00
        11765 HWY 6 SOUTH                  FAX: 936-825-6470
        NAVASOTA, TX 77868                 RANDY.HEMANN@TRIN.NET
  21    EXPERT CRANE                       PHONE: 432-272-3638       TRADE PAYABLE                                                                           $57,861.87
        5755 GRANT AVE                     FAX: 216-451- 9904
        CLEVELAND, OH 44105




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                   Page 2
                                      Case 20-11822           Doc 1       Filed 07/19/20             Page 15 of 16
  Debtor: Permian Holdco 1, Inc.                                                             Case Number (if known): 20-xxx1
   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if        Deduction for      Unsecured claim
                                                                                                           partially secured      value of
                                                                                                                                  collateral or
                                                                                                                                  setoff

  22    TAX ADVISORS GROUP, INC.           CONTACT: AARON MARTIN TRADE PAYABLE                                                                               $57,562.10
        12400 COIT ROAD                    PHONE: (972) 503-7506
        DALLAS, TX 75251                   FAX: 972-503-7940
                                           AMARTIN@TAXADVISORSGR
                                           OUP.COM
  23    HAWKEYE INDUSTRIES INC.            PHONE: 780-490-4295       TRADE PAYABLE                                                                           $55,383.85
        2720 SOUTH WILLOW AVENUE           FAX: 909-546-1161
        BLOOMINGTON, CA 92316              CJACINTO@HAWK-EYE.COM
  24    POLYNT COMPOSITES USA INC.         PHONE: 800-322-8103  TRADE PAYABLE                                                                                $55,345.92
        4742 SOLUTIONS CENTER              MARTY.GUDMUNDSON@POL
        CHICAGO, IL 60677-4007             YNT.COM
  25    MONSTER ENERGY SERVICES LLC        PHONE: 580-225-4387       TRADE PAYABLE                                                                           $53,850.00
        11510 N 1990 RD                    NEIL@MONSTERENERGYSER
        ELK CITY, OK 73644                 VICES.COM
  26    METAL FAB PRODUCTS, INC.           FAX: 432-362-9412     TRADE PAYABLE                                                                               $49,392.00
        715 W 81ST STREET                  DON.GREGORY@METALFABP
        ODESSA, TX 79764                   RODUCTS.COM
  27    TALLEY TRANSPORTATION, LLC.        CONTACT: RYAN TALLEY   TRADE PAYABLE                                                                              $49,045.16
        P.O. BOX 212                       PHONE: 605-490-2320
        STURGIS, SD 57785                  BEV@TALLEYTRANSPORT.CO
                                           M
  28    WILLIAMS SCOTSMAN INC              PHONE: 800-782-1500     TRADE PAYABLE                                                                             $49,022.42
        901 S. BOND STREET                 EFREN.LICON@WILLSCOT.CO
        SUITE 600                          M
        BALTIMORE, MD 21231
  29    RED-D-ARC RENTALS INC              FAX: 678-460-0129       TRADE PAYABLE                                                                             $48,347.09
        685 LEE INDUSTRIAL BLVD            LODEMA.FARRIS@AIRGAS.CO
        AUSTELL, GA 30168-7434             M
  30    BUTTE COUNTY TREASURER OFFICE      PHONE: 605-892-4456       TAXES                                                                                   $48,275.62
        25 COUNTY CENTER DRIVE             DEBBIE@BUTTESD.ORG
        SUITE 125
        OROVILLE, CA 95965




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                   Page 3
                                       Case 20-11822                      Doc 1        Filed 07/19/20            Page 16 of 16




      Fill in this information to identify the case and this filing:

      Debtor Name Permian Holdco 1, Inc.

      United States Bankruptcy Court for the:                   District of Delaware

      (State)
      Case number (If known): 20-



      Official Form 202
      Declaration Under Penalty of Perjury for Non-Individual Debtors                                                          12/15
      An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
      form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
      amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
      and the date. Bankruptcy Rules 1008 and 9011.
      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
      1519, and 3571.


                       Declaration and signature
                    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
                    another individual serving as a representative of the debtor in this case.
                    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                               Schedule H: Codebtors (Official Form 206H)


                               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                               Amended Schedule ______


                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                               Form 204)

                               Other document that requires a declaration: Combined Corporate Ownership Statement and List of Equity Interest Holders of
                               Permian Holdco 1, Inc.




                    I declare under penalty of perjury that the foregoing is true and correct.
                    Executed on 07/19/2020
                                    MM / DD / YYYY                                           /s/ Chris Maier
                                                                                            Signature of individual signing on behalf of debtor

                                                                                            Chris Maier
                                                                                            Printed name

                                Chief Restructuring Officer
                                Position or relationship to debtor




                                                                                        8


4.   266166
